The decision of this court rendered August 27, 1975 is hereby withdrawn and vacated. Inadvertently it (including the title of the proceeding as set forth therein) did not reflect that the petition also sought to validate petitions designating appellants-respondents, that respondents Ruggiero had cross-appealed from the judgment and that petitioners had also appealed from an order dated August 21, 1975. The following is the corrected decision of this court: In a proceeding (1) to invalidate petitions designating respondents-appellants Ruggiero et al, as candidates in the Republican Party primary election to be held on September 9, 1975, for *713party positions of county committeemen in the 60th, 61st and 62nd Assembly Districts, Richmond County, and (2) to validate petitions designating appellants-respondents as such candidates, these are cross appeals from a judgment of the Supreme Court, Richmond County, dated August 18, 1975, and appellants-respondents also appeal from an order of the same court dated August 21, 1975. Judgment and order affirmed, without costs. No opinion. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.